Title: From Benjamin Franklin to Sir Grey Cooper, 11 December 1777
From: Franklin, Benjamin
To: Cooper, Sir Grey


Dear Sir,
Paris, Dec. 11. 1777
Receiving frequent Accounts by American Prisoners, who have escap’d from your Goals, of the miserable Situation and hard Treatment of their Countrymen at Portsmouth and Plymouth, we have prevail’d with a Gentleman, Major Thornton, (to us much a Stranger but who appears a Man of Humanity) to visit the Prisons there, and give from us some Relief to those unfortunate Men. I hope that thro’ your Interest he may obtain a Permission for that purpose. I could have wish’d that some voluntary Act of Compassion on the Part of your Government towards those in your Power, had appeared in abating the Rigours of their Confinement, and relieving their pressing Necessities, as such Generosity towards Enemies has naturally an Effect in softening and abating Animosity in their Compatriots, and disposing to Reconciliation. This, if I had any Influence with your Ministers, I should recommend as prudent; being what would at least secure a Continuance of that kind Usage your People when our Prisoners have always experienc’d with us. Mr. Thornton is charg’d with a Letter to Lord North, which I request you would procure him an Opportunity of delivering, and endeavour to obtain an Answer. Perhaps it may not be thought proper to give any: But I am sure it will not be an insolent one, like that from Lord Stormont to a similar Application. The Remembrance of ancient Friendship encourages me to this Request; if ’tis too much, you can prevent a Repetition of it by making no Reply. With my affectionate Respects to Lady Cooper, and love to my former young Friends, I am ever Dear Sir, Your most obedient humble Servant
B.F.
Sir Grey Cooper Bart.
